Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Runyan on January 21, 2021.

The application has been amended as follows: 

1.	A baby-on-board trailer hitch cover assembly, the assembly comprising: 
a board including a front, a back, and a side perimeter, the side perimeter circumscribing and extending between the front and the back, the side perimeter defined by a bottom side opposite a top side, and a left side opposite a right side; 
a tube-hitch-insert including a board end and a hitch-end, the board end attaches to the board and the hitch end is configured to be inserted into a receiver trailer hitch on a vehicle; and 
a doll fastened to the front of the board wherein one or more pieces of apparel are removably attached  to the doll.

a board including a front, a back, and a side perimeter, the side perimeter circumscribing and extending between the front and the back, the side perimeter defined by a bottom side opposite a top side, and a left side opposite a right side; 
a tube-hitch-insert including a board end and a hitch-end, the board end is configured to be attached to the board and the hitch end is configured to be inserted into a receiver trailer hitch on a vehicle; 
a doll fastened to the front of the board; 
wherein the tube-hitch-insert includes an L-shaped mounting plate at the board end, the L-shaped mounting plate is configured to attach over the back and the top side of the board; 
wherein the L-shaped mounting plate includes a frictional surface; 
wherein the frictional surface is configured to provide a step for a user on the top side of the board; 
wherein the hitch end includes at least one aperture extending through the tube-hitch insert, the aperture is configured to receive a fastener to secure the tube-hitch-insert into the receiver trailer hitch; 
wherein the board is a planar rectangular board, a skate board, a surf board, a wake board, a snow board, a ski board, or a combination thereof; 
wherein the doll is a baby doll; 
wherein one or more pieces of apparel are attachable to the baby doll; 
wherein one or more accessory items are attachable to the board and the baby doll; 

wherein the front of the board includes indicia, the indicia positioned on a left- side and a right-side of the doll; 
wherein the indicia includes warning language; 
wherein one or more light emitting diode (LED) strips attachable to the board;
wherein the LED strips are attached around the side perimeter; and wherein the LED strips are electrically connected to the vehicle's electrical tow package system and is configured to provide illumination when one or more lights on the vehicle are activated.

19.	A method of using a baby-on-board trailer hitch cover assembly, the method comprising the steps of: 
providing a baby-on-board trailer hitch cover assembly including 
a board including a front, a back, and a side perimeter, the side perimeter circumscribing and extending between the front and the back, the side perimeter defined by a bottom side opposite a top side, and a left side opposite a right side, 
a tube-hitch-insert including a board end and a  hitch-end, the board end is configured to be attached to the board and the hitch end is configured to be inserted into a receiver trailer hitch on a vehicle, and 
a doll, with one or more pieces of apparel and accessory items removably attached to the doll, fastened to the front of the board; 
mounting the baby-on-board trailer hitch cover assembly to the receiver trailer hitch; and


Allowable Subject Matter
The prior art of record does not teach a baby-on-board trailer hitch cover assembly comprising: a board; a tube-hitch-insert having a first end configured to be attached to the board and the second end configured to be inserted into a receiver trailer hitch; and a doll fastened to the front of the board with one or more pieces of apparel are removably attached to the doll.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patent cited to show a receiver hitch cover having a figurine/doll D904236 and 10328848. US Patent 8550487 is cited to show a hitch cover in the shape of a helmet over a face/head, wherein the face guard is removable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631